













AGREEMENT AND PLAN OF MERGER






dated as of December 1, 2011




among




PREMIER ALLIANCE GROUP, INC.,






GHH ACQUISITION COMPANY, INC.




AND




GREENHOUSE HOLDINGS, INC.





























 
 

--------------------------------------------------------------------------------

 

AGREEMENT AND PLAN OF MERGER
 
THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of December 1,
2011, by and among PREMIER ALLIANCE GROUP, INC., a Delaware corporation
(“Premier”), GHH ACQUISITION COMPANY, INC. a Nevada corporation (“Merger Sub”)
and GREENHOUSE HOLDINGS, INC., a Nevada corporation (“GHH”).
 
RECITALS
 
WHEREAS, the Boards of Directors of Premier and Merger Sub and the Board of
Directors and the stockholders of GHH have approved this Agreement and the
transactions contemplated hereby, including the Merger (as defined in Section
1.1 below), and declared the Merger advisable and fair to, and in the best
interests of, their respective stockholders;


WHEREAS, pursuant to the Merger, among other things, and subject to the terms
and conditions of this Agreement, all of the issued and outstanding shares of
capital stock of GHH, excluding options and warrants to purchase GHH capital
stock (collectively, the “GHH Stock”) shall be converted into the right to
receive a number of newly issued shares representing forty (40%) percent of
Premier’s issued and outstanding capital stock immediately following the Merger
on a fully diluted basis including the merger shares, subject to adjustment
resulting from the conversion of the GHH Convertible Note (defined herein) and
GHH Closing Debt (defined herein) as provided herein, and excluding options and
warrants to purchase Premier capital stock (collectively, the “Merger Shares”);


WHEREAS, after the Merger, Merger Sub shall be merged with and into GHH, with
GHH being the surviving entity and remaining a wholly-owned subsidiary of
Premier; and


WHEREAS, for federal income tax purposes, it is intended that the Merger qualify
as a tax-free reorganization under the provisions of Section 368(a) of the
Internal Revenue Code of 1986, as amended (the “Code”).


NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants, representations and warranties contained herein, and subject to the
terms and conditions set forth herein, the parties hereto, intending to be
legally bound, hereby agree as follows:
 
 
ARTICLE I 
 
MERGER
 
Section 1.1 The Merger.  At the Effective Time (as defined in Section 1.2) and
upon the terms and subject to the conditions set forth in this Agreement and in
accordance with applicable provisions of the Delaware General Corporation Law
(the “Delaware Law”) and the Nevada Revised Statutes (the “Nevada Law”), Merger
Sub shall be merged with and into GHH (the “Merger”), with GHH being the
surviving corporation of the Merger (the “Surviving Corporation”) and becoming a
wholly-owned subsidiary of Premier.  Following the Merger, the separate
existence of Merger Sub shall cease.
 

 
 

--------------------------------------------------------------------------------

 

 
 
Section 1.2 Effective Time.  At the Closing (as defined in Section 1.3), the
parties shall cause the Merger to be consummated by executing and filing a duly
executed certificate of merger, in form agreed to by the parties (the
“Certificate of Merger”), in accordance with the relevant provisions of Nevada
Law.  The Merger shall become effective upon satisfaction of the conditions set
forth in this Agreement, the conduct of the Closing (defined herein), and upon
the filing of the Certificate of Merger or such later date as may be set forth
therein (the “Effective Time”).
 
Section 1.3 The Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Ruskin Moscou
Faltischek, P.C., 1425 RXR Plaza, East Tower, 15th Floor, Uniondale, New York
11556 on or about the Effective Time.
 
Section 1.4 Merger Consideration.
 
(a) For purposes of this Agreement, the following terms have the following
meanings:
 
“Escrow Shares” means the Merger Shares allocated to the persons set forth on
Schedule 1.4.
 
“GHH Articles of Incorporation” means GHH’s Articles of Incorporation, as
amended, as in effect as of the date hereof.
 
“GHH Common Stock” means GHH’s Common Stock, par value $0.001 per share.
 
“GHH Common Shares” means the shares of GHH Common Stock issued and outstanding
as of the date hereof.
 
“GHH Closing Debt” means (1) GHH accounts payable over 60 days old as of the
Closing Date; (2) project financing from Premier to GHH to the extent not repaid
prior to the Closing; and (3) advances from Premier to GHH in connection with
expenses related to the transactions contemplated by this Agreement, to the
extent not repaid prior to the Closing.  Such GHH Closing Debt will be deemed to
be the equivalent of that number of shares of GHH Common Stock derived by
dividing the GHH Closing Debt by 70% of the volume weighted average price of the
GHH Common Stock for the 20 days prior to the Effective Date, and the number of
shares of Premier Common Stock into which the same would have been converted on
the Closing shall also be deducted from the Merger Shares.
 
“GHH Escrowees” means those GHH Stockholders set forth on Schedule 1.4.
 
“GHH Preferred Shares” means the zero (0) shares of GHH Series A Preferred
Stock, par value $0.001 per share, issued and outstanding as of the date hereof.
 

 
 

--------------------------------------------------------------------------------

 

“Know” or “knowledge” means, (i) in respect of Premier, the knowledge of the
executive officers of Premier, and (ii) in respect of GHH, the knowledge of the
executive officers of GHH.
 
“Lien” means, in respect of any asset (including any security) any mortgage,
lien, pledge, charge, security interest, or encumbrance of any kind in respect
of such asset.
 
“Merger Consideration” shall mean the Merger Shares.
 
“Merger Shares” means the shares of Premier Common Stock, $0.001 par value
constituting forty (40%) percent of the outstanding voting shares of Premier
calculated on an “as-converted” and fully diluted basis immediately after filing
of the Certificate of Merger, subject to adjustment resulting from the
conversion of a $500,000 convertible preferred promissory note issued by GHH to
Premier, dated November 2, 2011 (the “GHH Convertible Note” and GHH Closing Debt
as provided herein); and provided, further, that options and warrants to
purchase shares of Premier Common Stock and GHH Common Stock shall be excluded
from this calculation.  Each Merger Share shall be valued at the volume weighted
average price of the Premier Common Stock for the 20 days prior to the Effective
Date (the “Merger Share Value”).
 
“Permitted Lien” means a statutory Lien not yet delinquent; a purchase money
Lien arising in the ordinary course of business; a Lien reflected in the
financial statements of the applicable party; or a Lien which does not
materially detract from the value or impair the use of the asset or property in
question.
 
“Person” means an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization, other entity or
group (as defined in the Exchange Act).
 
“Premier Common Stock” means Premier Common Stock, $0.001 par value per share.
 
“Premier Preferred Shares” means the zero (0), 1,200,000, and 2,380,952 shares
of Premier Class A, Class B and Class C Preferred Stock, respectively, issued
and outstanding as of the date hereof.
 
“Premier Class A Preferred Stock” means the Premier Class A Preferred Stock, par
value $0.001 per share.
 
“Premier Class B Preferred Stock” means the Premier Class B Preferred Stock, par
value $0.001  per share.
 
“Premier Class C Preferred Stock” means the Premier Class C Preferred Stock, par
value $0.001  per share.
 
“Subsidiary” means, in respect of any party, any corporation, partnership or
other entity or organization, whether incorporated or unincorporated, of which
(i) such other party or any other subsidiary of such party is a general partner
(excluding such partnerships where such
 

 
 

--------------------------------------------------------------------------------

 

party or any subsidiary of such party does not have a majority of the voting
interest in such partnership) or (ii) at least a majority of the securities or
other interests having by their terms ordinary voting power to elect a majority
of the board of directors or others performing similar functions in respect of
such corporation or other organization is directly or indirectly owned or
controlled by such party or by any one or more of its subsidiaries, or by such
party and one or more of its subsidiaries.
 
(b) At the Effective Time, Premier shall pay to the holders of GHH Common Shares
(such holders, individually, a “GHH Stockholder,” and collectively, the “GHH
Stockholders”), the Merger Consideration, less the Escrow Shares.  At the
Effective Time, by virtue of the Merger, and without further action by any
Person or entity, (i) the issued and outstanding shares of GHH Common Stock
shall automatically be converted into the right to receive a number of shares of
Premier Common Stock equivalent to forty (40%) percent of the issued and
outstanding Premier Common Stock, on a fully diluted basis after taking into
account the Closing of this Agreement, subject to adjustment resulting from the
conversion of the GHH Convertible Note and GHH Closing Debt as provided herein,
and excluding from this calculation all options and warrants to purchase capital
stock of Premier and GHH.
 
(c) In order to secure GHH’s obligations to indemnify Premier pursuant to
Article 8 below, at the Closing, GHH shall deliver the Escrow Shares, duly
endorsed in blank for transfer, to Ruskin Moscou Faltischek, P.C., as “Escrow
Agent,” who shall hold the Escrow Shares pursuant to the terms of the Escrow
Agreement being entered into simultaneously herewith (the “Escrow
Agreement”).  The Escrow Agreement will provide, among other things, as follows:
 
(i) At the Closing, the Escrow Shares will be held in escrow.  During the
Measuring Period (defined below), the Escrow Shares will be voted by the Escrow
Agent, on such matters as Premier stockholders are then entitled to vote, in
accordance with the direction of the Premier Board of Directors.
 
(ii) During the Measuring Period, following the achievement of the Revenue Floor
(defined below), the Escrow Shares will be accrued to the GHH Escrowees on a
quarterly basis, pro-rata, at the end of each full calendar quarter after the
Closing, and ending upon the completion of the fourth full calendar quarter
after the Closing (the “Measuring Period”) based on revenue generated by the GHH
unit, during the Measuring Period (“GHH Revenue”).  Notwithstanding anything to
the contrary, it is understood and agreed by the parties that no accrual of the
Merger Shares will occur unless and until GHH Revenue exceeds Twelve Million
($12,000,000) Dollars (the “Revenue Floor”) up to the revenue target (“Revenue
Target”) of Thirty Million ($30,000,000) Dollars, at which time, if any, all
Escrow Shares, if any remain unaccrued, will be accrued to the GHH
Escrowees.  To the extent that Escrow Shares are not accrued to the GHH
Escrowees, such Escrow Shares will be released to the Company to be retired.
 
(iii) By way of example, and for illustration purposes only, (A) if the Closing
occurs as of January 31, 2012, and the first full calendar quarter for escrow
purposes ends as of June 30, 2012, and (B) GHH Revenue equals Fifteen Million
($15,000,000) Dollars,
 

 
 

--------------------------------------------------------------------------------

 

 then one-sixth of the Merger Shares will be accrued because the GHH unit will
have achieved one-sixth of the difference between the Revenue Floor (i.e.,
$12,000,000) and the Revenue Target ($30,000,000).
 
Section 1.5 Effects of the Merger.  The Merger shall have the effects set forth
in this Agreement, the Certificate of Merger and the applicable provisions of
Delaware Law and Nevada Law.  Without limiting the generality of the foregoing,
and subject thereto, at the Effective Time, all of the properties, rights,
privileges, powers and franchises of Merger Sub shall vest in the Surviving
Corporation, and, subject to the representations and warranties of GHH contained
herein, all debts, liabilities and duties of Merger Sub and GHH shall become the
debts, liabilities and duties of the Surviving Corporation.
 
Section 1.6 Articles of Incorporation and Bylaws.  Effective immediately
following the Merger, the articles of incorporation and bylaws of Merger Sub as
in effect immediately prior to the Effective Time shall be the articles of
incorporation and bylaws of the Surviving Corporation, until amended in
accordance with applicable law.
 
Section 1.7 Exchange of Shares.
 
(a) Following the merger, each GHH Stockholder shall receive a transmitted
letter from Continental Stock Transfer & Trust Company (the “Exchange
Agent”).  The transmittal letter will request that GHH Stockholders transmit to
the Exchange Agent their stock certificates in order to receive new Premier
Common Stock certificates or have the same delivered to the Escrow Agent, as the
case may be.  If a former GHH Stockholder cannot locate its stock certificates,
the transmittal letter will indicate the procedure to be followed by such GHH
Stockholder, including an affidavit and a payment to insure the missing GHH
stock certificates.
 
(b) Upon filing of the Certificate of Merger, Merger Sub will be merged with and
into GHH, the outstanding shares of GHH Common Stock will be cancelled and in
place thereof, the GHH Stockholders will receive shares of Premier Common
Stock.  Premier will receive one hundred (100) newly issued shares of GHH and
GHH will become a wholly owned subsidiary of Premier. The GHH Stockholders will
receive the Merger Shares.  The number of Merger Shares divided by the
outstanding GHH Common Stock at the Effective Time is referred to as the
“Exchange Ratio.”
 
(c)       Prior to the Effective Time, each outstanding option or warrant which
can be exercised for GHH Common Shares and set forth on Schedule 1.7(c) of the
GHH Disclosure Schedule (collectively, the “GHH Options and Warrants”) shall be
cancelled and replaced with Premier options and warrants, adjusted for the
merger based on the Exchange Ratio, in the form to be provided by Premier prior
to Closing.
 
Section 1.8 Lost Certificates.  If any GHH Certificates shall have been lost,
stolen or destroyed, upon the making of an affidavit of that fact by the Person
claiming such Certificate to be lost, stolen or destroyed and an indemnity by
such Person against any claim that may be made against Premier with respect to
such Certificate, Premier will deliver, in exchange for such lost,
 

 
 

--------------------------------------------------------------------------------

 

 stolen or destroyed Certificate, the applicable Merger Shares with respect to
the GHH Common Stock formerly represented thereby and any unpaid dividends and
other distributions deliverable in respect thereof, pursuant to this Agreement.
 
Section 1.9 Tax Consequences.  It is intended by the parties hereto that the
Merger constitute a reorganization within the meaning of Section 368(a) of the
Code.  Each party hereto shall use its commercially reasonable efforts to cause
the Merger to be so qualified, shall report the transactions contemplated by
this Agreement in a manner consistent with such reorganization treatment and
shall not take any position inconsistent therewith in any Tax Return (as
hereinafter defined), refund claim, litigation or otherwise.  Neither GHH nor
Premier is aware of any fact, condition, or other circumstance, that could
reasonably be expected to prevent the Merger from qualifying as a reorganization
within the meaning of Section 368(a) of the Code.
 
Section 1.10 GHH Stock Transfer Books.  The stock transfer books of GHH shall be
closed no less than two (2) business days prior to the Effective Time and there
shall be no further registration of transfers of shares thereafter on the
records of GHH.  On or after the Effective Time, any GHH Certificates presented
to Premier for any reason shall be cancelled and a new certificate issued
representing the Merger Shares with respect to the shares formerly represented
by such Certificates and any unpaid dividends or other distributions to which
the holders thereof are entitled.
 
Section 1.11 No Further Rights.  At and after the Effective Time, holders of GHH
Certificates shall cease to be stockholders of GHH.
 
Section 1.12 Directors and Officers.  As of the Effective Time, the officers and
directors of the Surviving Corporation shall be as set forth on Schedule 1.12
hereof, each of whom shall serve in such capacity until their respective
successors are duly elected or appointed and qualified.
 
 
ARTICLE II
 
 
REPRESENTATIONS AND WARRANTIES OF GHH
 
Except as set forth on the Schedule delivered by GHH (which, for purposes of
this Article 2 shall include all Subsidiaries) to Premier and Merger Sub in
connection with the execution and delivery of this Agreement (the “GHH
Disclosure Schedule”), GHH hereby represents and warrants to Premier and Merger
Sub as follows:
Section 2.1 Organization; Qualification.
 
GHH is a corporation duly organized, validly existing and in good standing under
the laws of the State of Nevada and has the corporate power and authority
required for it to own its properties and assets and to carry on its business as
it is now being conducted. GHH is duly qualified to do business and is in good
standing in each jurisdiction in which the ownership of its properties or the
conduct of its business requires such qualification, except for jurisdictions in
which the failure to be so qualified or in good standing would not, individually
or in the aggregate, be reasonably likely to have a Material Adverse Effect on
GHH or otherwise prevent
 

 
 

--------------------------------------------------------------------------------

 

GHH from performing its obligations hereunder.  As used in this Agreement,
“Material Adverse Effect” means any change, effect, event, occurrence, state of
facts or developments that materially and adversely affects the assets,
liabilities, business, results of operations, condition (financial or otherwise)
or prospects of GHH or Premier, as the case may be.  Material Adverse Effect
shall not include any effect arising out of or attributable to (i) general
economic conditions affecting the United States or foreign securities or
currency markets generally, (ii) changes in applicable laws or accounting rules,
or (iii) changes resulting from earthquake, sabotage, war or acts of
terrorism.  GHH has made available to Premier copies of its articles of
incorporation and bylaws. Such copies are complete and correct and in full force
and effect, and GHH is not in violation of any of the provisions of its articles
of incorporation or bylaws in any material respect.  Except as set forth on
Schedule 2.1 of the GHH Disclosure Schedule, GHH has not at any time had any
Subsidiaries nor did it at any time ever own any interest in any Person.
 
Section 2.2 Capital Stock.
 
(a) Schedule 2.2(a) of the GHH Disclosure Schedule sets forth as of the date
hereof: (i) the number of authorized shares of each class or series of capital
stock of GHH; (ii) the number of shares of each class or series of capital stock
of GHH which are issued and outstanding (and if convertible into securities of
GHH, into how many of such securities each such share of capital stock is
convertible into); (iii) the number of shares of each class or series of capital
stock which are held in the treasury of GHH; (iv) the number of shares of each
class or series of capital stock of GHH which are reserved for issuance,
indicating each specific reservation; and (v) the number of shares of each class
or series of capital stock of GHH which are subject to stock options or other
rights to purchase or receive capital stock granted under such GHH’s stock
option plan or other stock based employee or non-employee director benefit
plans, indicating the name of the plan, the date of grant, the number of shares
and the exercise price thereof.  Except as set forth on Schedule 2.2(a) of the
GHH Disclosure Schedule, there are no unpaid dividends or unpaid distributions
on any shares of capital stock.
 
(b) All the outstanding shares of capital stock of GHH are duly authorized,
validly issued, fully paid and non-assessable and issued in material compliance
with all applicable U.S. state and federal securities laws. Except as set forth
in Schedule 2.2(b) of the GHH Disclosure Schedule, as of the date of this
Agreement (i) there are no authorized or outstanding options, warrants, calls,
preemptive rights, subscriptions or other rights, agreements, arrangements or
commitments of any character relating to the issued or unissued capital stock of
GHH, obligating GHH to issue, transfer or sell or cause to be issued,
transferred or sold any shares of capital stock or other equity interest in GHH
or securities convertible into or exchangeable for such shares or equity
interests, or obligating GHH to grant, extend or enter into any such option,
warrant, call, subscription or other right, agreement, arrangement or
commitment, (ii) there are no outstanding contractual obligations of GHH to
repurchase, redeem or otherwise acquire any shares of capital stock of GHH or to
provide funds to make any investment (in the form of a loan, capital
contribution or otherwise) in any other entity, and (iii) there are no
shareholder agreements, voting trusts or other agreements to which GHH is a
party or to which it is bound relating to the transferability, voting or
registration of any shares of the capital stock of GHH.
 

 
 

--------------------------------------------------------------------------------

 



(c) GHH, in all material respects, is not in violation of, nor has it violated,
any federal or state securities laws in connection with any transaction relating
to GHH, including without limitation, the acquisition of any stock, business or
assets of any third party or the issuance of any capital stock of GHH.
 
Section 2.3 Corporate Authority; No Violation.
 
(a) GHH has the corporate power and authority to enter into this Agreement, the
Escrow Agreement, and other related transaction documents (collectively the
“Transaction Documents”) and to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby have been duly and validly authorized by
the Board of Directors of GHH and the stockholders of GHH (the “GHH Stockholder
Approval”) and, except for the filing of the Certificate of Merger, no other
corporate proceedings on the part of GHH are necessary to authorize the
consummation of the transactions contemplated hereby.  This Agreement has been
duly and validly executed and delivered by GHH and, assuming this Agreement
constitutes a valid and binding agreement of Premier and Merger Sub, constitutes
a valid and binding agreement of GHH, enforceable against GHH in accordance with
its terms, except as enforceability thereof may be limited by (i) bankruptcy
laws and other similar laws affecting creditors’ rights generally or
(ii) general principles of equity.
 
(b) Except as set forth in Schedule 2.3(b) of the GHH Disclosure Schedule or as
may be required under the Securities Act of 1933, as amended (the “Securities
Act”), and the rules and regulations promulgated thereunder, the rules and
regulations promulgated by the Over-the-Counter Bulletin Board (“OTCBB”) and the
Financial Industry Regulation Authority (“FINRA”) state securities or blue sky
laws, and the rules and the filing of the Certificate of Merger, none of the
execution, delivery or performance of this Agreement by GHH, the consummation by
GHH of the transactions contemplated hereby or compliance by GHH with any of the
provisions hereof will (i) conflict with or result in any breach of any
provision of the articles of incorporation or bylaws of GHH, (ii) require any
filing with, or permit, authorization, consent or approval of, any federal,
regional, state or  local court, arbitrator, tribunal, administrative agency or
commission or other governmental or other regulatory authority (including,
without limitation, self-regulatory organizations) or agency whether U.S. or
foreign (a “Governmental Entity”), (iii) result in a violation or breach of, or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, amendment, cancellation or acceleration)
under, any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, lease, license, contract, agreement or other instrument or obligation
to which GHH is a party or by which it or any of its properties or assets may be
bound, or (iv) violate any order, writ, injunction, decree, judgment, permit,
license, or, to its knowledge, any ordinance, law, statute, rule or regulation
(“Law”) applicable to GHH, or any of its properties or assets, excluding from
the foregoing clauses (ii), (iii) and (iv) such filings, permits,
authorizations, consents, approvals, violations, breaches or defaults which are
not, individually or in the aggregate, reasonably likely to have a Material
Adverse Effect on GHH or prevent or delay the consummation of the transactions
contemplated hereby.
 

 
 

--------------------------------------------------------------------------------

 



Section 2.4 Financial Statements.  Each of the consolidated audited financial
statements of GHH for the fiscal year ended December 31, 2010 and revised
unaudited fiscal quarters ending March 31, 2011, June 30, 2011 and September 30,
2011, have been prepared in all material respects in accordance with the
published rules and regulations of the SEC (including Regulation S-X) and in
accordance with United States generally accepted accounting principles applied
on a consistent basis throughout the periods indicated (except as otherwise
stated in such financial statements, including the related notes) and each
fairly presents, in all material respects, the consolidated financial position,
results of operations and cash flows of GHH as at the respective dates thereof
thereof and for the respective periods indicated therein, except as otherwise
set forth in the notes thereto (subject, in the case of unaudited statements, to
normal and recurring year-end adjustments, none of which is material,
individually or in the aggregate, to GHH).  GHH has not, since September 30,
2011, made any material change in the accounting practices or policies applied
in the preparation of the above financial statements.
 
Section 2.5 No Undisclosed Liabilities.  Except as set forth on Schedule 2.5 of
the GHH Disclosure Schedule, as of the date of this Agreement, GHH has paid or
satisfied, and does not have any liabilities or obligations of any nature
whether or not required to be set forth on a balance sheet of GHH under GAAP,
whether or not accrued, contingent or otherwise, and there is no existing
condition, situation or set of circumstances which would be reasonably expected
to result in such a liability or obligation.
 
Section 2.6 No Default; Compliance with Applicable Laws.  Except as set forth in
Schedule 2.6 of the GHH Disclosure Schedule or as set forth in the GHH Financial
Statements, the ownership and operation of the business of GHH is not in
conflict with, or in default or violation of, any term, condition or provision
of (i) its certificate of incorporation or bylaws, (ii) any Contracts (as
defined in Section 2.16), as applicable to GHH or (iii) to its knowledge, any
federal, state, local or foreign statute, Law, concession, grant, franchise,
Permit (as defined in Section 2.9) or other governmental authorization or
approval applicable to GHH, excluding from the foregoing clauses (ii) and (iii),
defaults or violations which would not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on GHH.
 
Section 2.7 Environmental Matters.
 
(a) GHH has obtained all licenses, permits, authorizations, approvals and
consents from Governmental Entities (“Environmental Permits”) which, to its
knowledge, are required under any applicable Environmental Law and necessary for
it to carry on its business or operations as now conducted, except for such
failures to have Environmental Permits which, individually or in the aggregate,
do not have a Material Adverse Effect on GHH. Each of such Environmental Permits
is in full force and effect, and each of GHH is in compliance in all material
respects with the terms and conditions of all such Environmental Permits and
with all applicable Environmental Laws.
 
(b) There are no Environmental Claims pending, or to the knowledge of GHH,
threatened, against GHH or any Person whose liability for any such Environmental
Claim
 

 
 

--------------------------------------------------------------------------------

 

 GHH has or may have retained or assumed either contractually or by operation of
law.
 
(c) To the knowledge of GHH, there are no past or present actions, activities,
circumstances, conditions, events or incidents, including, without limitation,
the release, threatened release or presence of any Hazardous Material, that
would form the basis of any Environmental Claim against GHH, or for which GHH is
liable.
 
(d) As used in this Agreement: (i) ”Environmental Claim” means any claim,
action, lawsuit or proceeding by any Person which seeks to impose liability
(including, without limitation, liability for investigatory costs, cleanup
costs, governmental response costs, natural resources, damages, property
damages, personal injuries or penalties) arising out of, based on or resulting
from (A) the presence, or release or threatened release, of any Hazardous
Materials at any location owned or leased by GHH in connection with the business
of GHH, or (B) circumstances which would give rise to any violation, or alleged
violation, of any Environmental Law; (ii) ”Environmental Law” means any law or
order of any Governmental Entity relating to (A) the generation, treatment,
storage, disposal, use, handling, manufacturing, transportation or shipment of
Hazardous Materials, or (B) the environment or to emissions, discharges,
releases or threatened releases of Hazardous Materials into the environment; and
(iii) ”Hazardous Materials” means (A) any petroleum or petroleum products,
radioactive materials or friable asbestos; (B) any chemicals or other materials
or substances which are now defined as or included in the definition of
“hazardous substances,” “hazardous wastes,” “hazardous materials,” “extremely
hazardous wastes,” “restricted hazardous wastes,” “toxic substances,” or “toxic
pollutants” under any Environmental Law; and (C) pesticides.
 
Section 2.8 Litigation.  Except as set forth in Schedule 2.8 of the GHH
Disclosure Schedule, (i) there is no suit, claim, action, proceeding or
investigation pending or, to GHH’s knowledge, threatened against GHH or any of
its assets or properties, (ii) GHH is not subject to any outstanding order,
writ, injunction or decree, and (iii) there is no action, suit, proceeding or
investigation pending or, to GHH’s knowledge, threatened against any current or
former officer, director, employee, consultant, contractor or agent of GHH (in
his or her capacity as such) which gives rise or could reasonably be expected to
give rise to a claim for contribution or indemnification against GHH.
 
Section 2.9 Licenses and Permits.  GHH holds, and has at all times held, all
permits, licenses, variances, exemptions, orders, and approvals of all
Governmental Entities necessary for the lawful conduct of its business (the
“Permits”).  A true, correct and complete list of all Permits is set forth on
Schedule 2.9, true and complete and correct copies of which have been provided
to Premier  GHH is in material compliance with the terms of GHH’s Permits.  No
investigation or review by any Governmental Entity in respect of GHH is pending
or, to GHH’s knowledge, threatened, nor has GHH received notice from any
Governmental Entity of its intention to conduct the same.
 
Section 2.10 Employee Plans.
 
(a) Schedule 2.10(a) of the GHH Disclosure Schedule sets forth a true, correct
and complete list of:

 
 

--------------------------------------------------------------------------------

 

 
(i) all “employee benefit plans,” as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), which GHH has any
obligation or liability, contingent or otherwise (the “Benefit Plans”);
 
(ii) all employees, consultants and independent contractors of GHH; and
 
(iii) all employment, consulting, termination, profit sharing, severance, change
of control, individual compensation or indemnification agreements, and all bonus
or other incentive compensation, deferred compensation, salary continuation,
disability, severance, stock award, stock option, stock purchase, educational
assistance, legal assistance, club membership, employee discount, employee loan,
credit union or vacation agreements, policies or arrangements under which GHH
has any obligation or liability (contingent or otherwise) in respect of any
current or former officer, director, employee, consultant or contractor of GHH
(the “Employee Arrangements”).
 
Benefit Plans and Employee Arrangements which cover current or former employees,
consultants, contractors, officers, or directors (or their equivalent) of GHH
are separately identified on Schedule 2.10(a) of the GHH Disclosure Schedule.
 
(b) In respect of each Benefit Plan and Employee Arrangement of GHH, a complete
and correct copy of each of the following documents (if applicable) has been
delivered to Premier:  (i) the most recent plan and related trust documents, and
all amendments thereto; (ii) the most recent summary plan description, and all
related summaries of material modifications thereto; (iii) the most recent
Form 5500 (including, schedules and attachments); (iv) the most recent Internal
Revenue Service (“IRS”) determination, opinion or notification letter; (v) each
of the stock option grant agreements used to make grants under GHH’s Option
Plans, and all amendments thereto; and (vi) each written employment, consulting
or individual severance or other compensation agreement, and all amendments
thereto.
 
(c) All contributions or other payments required to have been made by GHH to or
under any Benefit Plan or Employee Arrangement by applicable Law or the terms of
such Benefit Plan or Employee Arrangement (or any agreement relating thereto)
have been timely and properly made.
 
(d) The Benefit Plans and Employee Arrangements have been maintained and
administered in all material respects in accordance with their terms and
applicable Laws.  In particular, no individual who has performed services for
GHH has been improperly excluded from participation in any Benefit Plan or
Employee Arrangement.
 
(e) There are no pending or, to GHH’s knowledge, threatened actions, claims, or
proceedings against or relating to any Benefit Plan or Employee Arrangement
(other than routine benefit claims by Persons entitled to benefits thereunder),
and, to the knowledge of GHH, there are no facts or circumstances which could
reasonably form the basis for any of the foregoing.
 

 
 

--------------------------------------------------------------------------------

 

 
 
(f) Except as set forth on Schedule 2.10(f) of the GHH Disclosure Schedule, GHH
does not have any obligation or liability (contingent or otherwise) to provide
post-retirement life insurance or health benefits coverage for current or former
officers, directors, employees, consultants or contractors of GHH except (i) as
may be required under Part 6 of Title I of ERISA at the sole expense of the
participant or the participant’s beneficiary, (ii) a medical expense
reimbursement account plan pursuant to Section 125 of the Code, or (iii) through
the last day of the calendar month in which the participant terminates
employment with GHH.
 
(g) To its knowledge, GHH has materially complied with all applicable
immigration Laws and similar Laws of the United States and any other country in
which its employees work.
 
Section 2.11 Labor Matters.
 
(a) GHH is not a party to any labor or collective bargaining agreement, and no
employees of GHH are represented by any labor organization.  Within the
preceding three years, there have been no representation or certification
proceedings, or petitions seeking a representation proceeding, pending or, to
GHH’s knowledge, threatened in writing to be brought or filed with the National
Labor Relations Board or any other labor relations tribunal or
authority.  Within the preceding three years, to GHH’s knowledge, there have
been no organizing activities involving GHH in respect of any group of employees
of GHH.
 
(b) There are no strikes, work stoppages, slowdowns, lockouts, material
arbitrations or material grievances or other material labor disputes pending or,
to the knowledge of GHH, threatened against or involving GHH.  There are no
unfair labor practice charges, grievances or complaints pending or, to GHH’s
knowledge, threatened by or on behalf of any employee or group of employees of
GHH and, to the knowledge of GHH, there are no facts or circumstances which
could form the basis for any of the foregoing.
 
(c) There are no complaints, charges or claims against GHH pending or, to GHH’s
knowledge, threatened to be brought or filed with any Governmental Entity or
arbitrator based on, arising out of, in connection with, or otherwise relating
to the employment or termination of employment of any individual by GHH, and, to
the knowledge of GHH, there are no facts or circumstances which could form the
basis for any of the foregoing.
 
(d) GHH is in material compliance with all Laws relating to the employment of
labor, including all such Laws relating to wages, hours, the Worker Adjustment
and Retraining Notification Act, as amended (“WARN Act”), collective bargaining,
discrimination, civil rights, safety and health, workers’ compensation and the
collection and payment of withholding and/or Social Security Taxes and any
similar Tax.
 
(e) There has been no “mass layoff” or “plant closing” as defined by WARN Act in
respect of GHH within the six months prior to the date hereof.
 

 
 

--------------------------------------------------------------------------------

 

 
 
Section 2.12 Absence of Certain Changes or Events.  Except as set forth in
Schedule 2.12 of the GHH Disclosure Schedule, since December 31, 2010 (i) the
business of GHH has been conducted in all material respects in the ordinary
course, and (ii) there has not been:
 
(a) a Material Adverse Effect on GHH;
 
(b) other than as set forth on the GHH Disclosure Schedule, any declaration,
setting aside or payment of any dividend or other distribution in respect of any
shares of capital stock of GHH, or any repurchase, redemption or other
acquisition by GHH of any GHH securities;
 
(c) any incurrence or assumption by GHH of any indebtedness for borrowed money
(or any renewals, replacements, or extensions that increase the aggregate
commitments thereunder) except (i) in connection with any capital expenditure
permitted by Section 2.12 (j), or (ii) any guarantee, endorsement, or other
incurrence or assumption of liability (whether directly, contingently or
otherwise) by GHH for the obligations of any other Person;
 
(d) any creation or assumption by GHH of any Lien on any material asset of GHH
other than Permitted Liens (as defined in Section 5.11);
 
(e) any making of any loan, advance or capital contribution to or investment in
any Person by GHH that is currently outstanding other than loans or advances to
employees, contractors or consultants of GHH, all of which are disclosed in
Schedule 2.12(e) of the GHH Disclosure Schedule;
 
(f) any (i) contract or agreement entered into by GHH on or prior to the date
hereof relating to any material acquisition or disposition of any assets or
business or (ii) modification, amendment, assignment, termination or
relinquishment by GHH of any contract, license or other right (including any
insurance policy naming it as a beneficiary or a loss payable payee) other than
those contemplated by this Agreement;
 
(g) any (i) grant of any severance or termination pay to any director, officer,
employee, consultant or contractor of GHH; (ii) entering into of any employment,
deferred compensation or other similar agreement (or any amendment to any such
existing agreement) with any director, officer, employee, consultant or
contractor of GHH; (iii) increase in benefits payable under any existing
severance or termination pay policies or employment agreements; or (iv) increase
in compensation, bonus or other benefits payable to directors, officers,
employees, consultants or contractors of GHH other than, in the case of clause
(iv) only, increases prior to the date hereof in compensation, bonus or other
benefits payable to employees, consultants or contractors of GHH in the ordinary
course of business or merit increases in salaries of employees, consultants or
contractors at regularly scheduled times in customary amounts consistent with
past practices;
 

 
 

--------------------------------------------------------------------------------

 



(h) any adoption, entering into, amendment, alteration or termination of
(partially or completely) any Benefit Plan or Employee Arrangement except as
contemplated by this Agreement or to the extent required by applicable Law;
 
(i) any (i) making or revoking of any election relating to Taxes (as hereinafter
defined), (ii) settlement or compromise of any material claim, action, suit,
litigation, proceeding, arbitration, investigation, audit or controversy
relating to Taxes, or (iii) change to any material methods of reporting income
or deductions for federal income tax purposes;
 
(j) any capital expenditures in excess of $50,000 in the aggregate;
 
(k) any lease, license or grant to any Person of any rights in any of GHH’s
assets or properties, other than licenses of GHH’s Software and other
Intellectual Property made in the ordinary course of GHH’s business;
 
(l) any amendment of the articles of incorporation or bylaws of GHH;
 
(m) any material sufferance of any damage, destruction or loss (whether or not
covered by insurance) to any material assets of GHH;
 
(n) any strike, slowdown or demand for recognition by a labor organization by or
with respect to any of the employees of GHH;
 
(o) any issuance, or authorization for issuance, of any equity securities of GHH
or any option to purchase or otherwise acquire any equity securities of GHH; or
 
(p) any resignation or termination of employment of any officer, key consultant
or employee of a GHH.
 
Section 2.13 Tax Matters.
 
(a) For purposes of this Agreement: (i) ”Taxes” means any and all federal,
state, local, foreign or other taxes of any kind (together with any and all
interest, penalties, additions to tax and additional amounts imposed with
respect thereto) imposed by any taxing authority, including, without limitation,
taxes or other charges on or with respect to income, franchises, windfall or
other profits, gross receipts, property, sales, use, capital stock, payroll,
employment, social security, workers’ compensation, unemployment compensation or
net worth, and taxes or other charges in the nature of excise, withholding, ad
valorem or value added, and (ii) ”Tax Return” means any return, report or
similar statement (including attached schedules) required to be filed with
respect to any Tax, including, without limitation, any information return, claim
for refund, amended return or declaration of estimated Tax.
 
(b) All federal, state, local and foreign Tax Returns required to be filed by or
on behalf of GHH, have been timely filed or requests for extensions have been
timely filed and any such extension has been granted and has not expired, and
all such filed Tax Returns are complete and accurate in all material respects.
All Taxes due and owing by GHH, including
 

 
 

--------------------------------------------------------------------------------

 

 estimates and withheld Taxes, have been paid, or adequately reserved in
accordance with GAAP.  GHH has not received written notice of any pending audit
or examination, deficiency, proposed adjustment or other matter in controversy
with respect to a Tax Return or Taxes of GHH.  GHH has not commenced any pending
refund claim or proceeding with respect to a Tax Return or Taxes of GHH.  All
assessments for Taxes due and owing by GHH with respect to completed and settled
examinations or concluded litigation have been paid.  As of November 30, 2011,
the unpaid Taxes of GHH, plus any Taxes that would be owed in respect of GHH’s
2010 taxable year if such taxable year terminated on such date, did not exceed
the reserve for Tax liability set forth in the GHH Financial Statements.  Since
November 30, 2011, GHH has not incurred any liability for Taxes other than in
the ordinary course of business or as a result of the transactions contemplated
by this Agreement.  As of November 30, 2011, there were no Taxes of GHH due and
owing, whether or not accrued, contingent or otherwise.
 
(c) GHH has no employment, severance or termination agreements, other
compensation arrangements, or Benefit Plans currently in effect which provide
for the payment of any amount (whether in cash or property or the vesting of
property) as a result of any of the transactions contemplated by this Agreement
that individually or collectively (either alone or upon the occurrence of any
additional or subsequent event), could give rise to a payment which is
nondeductible by reason of Section 280G of the Code.
 
(d) The fair market value of the Merger Shares received by each GHH Stockholder
will be approximately equal to the fair market value of the GHH Common Stock
surrendered in the exchange.
 
(e) Premier, Merger Sub, GHH and the GHH Stockholders will each pay their
respective expenses, if any, incurred in connection with the Merger.
 
(f) GHH is not under the jurisdiction of a court in a case under title 11 of the
United States Code or a receivership, foreclosure, or similar proceeding in a
federal or state court.
 
(g) None of the compensation received by any shareholder-employees of GHH will
be separate consideration for, or allocable to, any of their shares of GHH
Stock, and the compensation paid to any shareholder-employees of GHH will be for
services actually rendered and will be commensurate with amounts paid to third
parties bargaining at arms’ length for similar services.  None of the Merger
Consideration received by any shareholder-employees of GHH will be separate
consideration for, or allocable to, an employment agreement, and no part of the
consideration received by any GHH Stockholder in the Merger will be received by
such GHH Stockholder as a creditor, employee, independent contractor or in any
capacity other than that of a GHH Stockholder.
 
(h) The Merger is being undertaken for valid business purposes and not for the
purpose of tax avoidance, and the terms of the Merger are the product of
arms’-length negotiations.
 

 
 

--------------------------------------------------------------------------------

 



Section 2.14 Absence of Questionable Payments.  Neither GHH nor, to GHH’s
knowledge, any director, officer, agent, employee, consultant, contractor or
other Person acting on behalf of GHH, has used any corporate or other GHH funds
for unlawful contributions, payments, gifts, or entertainment, unlawful
expenditures relating to political activity to government officials or others or
to establish or maintain any unlawful or unrecorded funds in violation of the
Foreign Corrupt Practices Act of 1977, as amended, or any other domestic or
foreign Law.  GHH has not, nor, to GHH’s knowledge has any director, officer,
agent, employee, consultant, contractor or other Person acting on behalf of GHH
accepted or received any unlawful contributions, payments, gifts or
expenditures.
 
Section 2.15 Title and Related Matters.  Except as set forth on Schedule 2.15 of
the GHH Disclosure Schedule, GHH has good, marketable and valid title to, or a
valid and enforceable leasehold or contractual interest in, all of the
properties and assets reflected in the latest balance sheet included, in the GHH
Financial Statements, or acquired after the date thereof (except for properties
or assets sold or otherwise disposed of since the date thereof in the ordinary
course of business), free and clear of all Liens, other than statutory Liens
securing payments not yet due or delinquent or the validity of which is being
contested in good faith by appropriate proceedings, and such imperfections or
irregularities in title that do not materially and adversely affect the current
use of the properties or assets subject thereto or affected thereby, affect the
ability to convey title thereto or otherwise materially impair the business
operations currently conducted at such properties. As of the date hereof,
Schedule 2.16 of the GHH Disclosure Schedule contains a complete and correct
list of all real property owned or leased by GHH, of which copies of leases have
been delivered or made available to the other party, and a complete and correct
list of each title insurance policy insuring title to any of such real
properties owned.  All rents and mortgages due have been paid.
 
Section 2.16 Contracts.
 
(a) All contracts, agreements and understandings, whether written or oral,
(collectively, “Contracts”) to which GHH is party or to which it or its assets
are bound are set forth in the GHH Disclosure Schedule.  GHH has provided to
Premier true and complete copies of all written Contracts with all amendments
and modifications thereto, and complete and accurate descriptions of all oral
Contracts and all amendments and modifications thereto.
 
(b) Each of the Contracts constitutes the valid and legally binding obligations
of GHH, enforceable in accordance with its terms, and is in full force and
effect, except as may be limited by (A) bankruptcy laws and other similar laws
affecting creditors’ rights generally and (B) general principles of equity.  GHH
is not in breach or default in any material respect of any provisions of any
Contract and, to GHH’s knowledge, no event has occurred which with notice or
lapse of time would constitute a material breach or default by GHH or permit
termination, modification or acceleration thereunder, and which with respect to
each of the foregoing, could not be timely cured by GHH.  GHH does not have any
knowledge of any termination or breach or anticipated termination or breach by
the other parties to any Contract or commitment to which it is a party or to
which any of its assets are subject.  There exists no breach or default in any
material respects, on the part of GHH, and to GHH’s knowledge, on the part of
any third party,
 

 
 

--------------------------------------------------------------------------------

 

 of any provisions of any other Contract, to which GHH is a party which, either
individually or in the aggregate would have a Material Adverse Effect.
 
(c) No party to any such Contract has given notice to GHH of or made a claim
against GHH in respect of any breach or default thereunder.
 
Section 2.17 Insurance.  Schedule 2.17 of the GHH Disclosure Schedule sets forth
a true and complete list and brief summary description (including information on
the premiums payable in connection therewith, the scope and amount of the
coverage provided thereunder, and the expiration dates) of directors and
officers liability and general liability insurance policies maintained by
GHH.  Complete and correct copies of each such policy have been delivered by GHH
to Premier.  All such policies are in full force and effect and no notice of
cancellation has been given with respect to any such policy.  All premiums due
thereon have been paid in a timely manner.  There are no pending claims or, to
the knowledge of GHH, threatened claims, under any of GHH’s insurance policies.
 
Section 2.18 Intellectual Property.
 
(a) For purposes of this Agreement, “Intellectual Property” means:
 
(i) all issued patents, reissued or reexamined patents, revivals of patents,
utility models, certificates of invention, registrations of patents and
extensions thereof, regardless of country or formal name (collectively, “Issued
Patents”);
 
(ii) all published or unpublished non-provisional and provisional patent
applications, reexamination proceedings, invention disclosures and records of
invention (collectively “Patent Applications” and, with the Issued Patents, the
“Patents”);
 
(iii) all copyrights, copyrightable works, semiconductor topography and mask
work rights, including all rights of authorship, use, publication, reproduction,
distribution, performance transformation, moral rights and rights of ownership
of copyrightable works, semiconductor topography works and mask works, and all
rights to register and obtain renewals and extensions of registrations, together
with all other interests accruing by reason of international copyright,
semiconductor topography and mask work conventions (collectively, “Copyrights”);
 
(iv) common law trademarks, registered trademarks, applications for registration
of trademarks, common law service marks, registered service marks, applications
for registration of service marks, trade names, registered trade names and
applications for registrations of trade names and trade dress (collectively,
“Trademarks”);
 
(v) all technology, ideas, inventions, designs, proprietary information,
manufacturing and operating specifications, know-how, formulae, trade secrets,
technical data, computer programs, hardware, software and processes related to
the business of GHH as such business is currently conducted and as its business
is proposed to be conducted;
 

 
 

--------------------------------------------------------------------------------

 



(vi) all domain names registered by GHH; and
 
(vii) all other intangible intellectual property assets, properties and rights
(whether or not appropriate steps have been taken to protect, under applicable
law, such other intangible assets, properties or rights).
 
(b) GHH’s Intellectual Property constitutes all of the Intellectual Property
necessary to enable GHH to conduct its business as such business is currently
being conducted.  A list of GHH’s registered Intellectual Property is set forth
on Schedule 2.18(b) of GHH’s Disclosure Schedule, GHH owns and has good and
marketable title to, or possesses legally enforceable rights to use, all
Intellectual Property used in the business of GHH as currently conducted, free
and clear of all liens, claims or encumbrances.  No current or former officer,
director, stockholder, employee, consultant, independent contractor or third
party has asserted any right, claim or interest in or with respect to any
Intellectual Property of GHH and, to the knowledge of GHH, there is no
reasonable basis for any such claim.  There is no unauthorized use, disclosure
or misappropriation of any GHH Intellectual Property, including Third Party
Intellectual Property (as defined below), by any employee or, to GHH’s
knowledge, former employee of GHH or, to GHH’s knowledge, by any other third
party.  Except as set forth on Schedule 2.18(b) of the GHH Disclosure Schedule,
there are no royalties, fees or other payments payable by GHH to any third
Person under any written or oral contract or understanding by reason of the
ownership, use, sale or disposition of GHH Intellectual Property including Third
Party Intellectual Property (as defined below).
 
(c) Schedule 2.18(c) of the GHH Disclosure Schedule contains an accurate list as
of the date of this Agreement of all licenses, sublicenses and other agreements
to which GHH is a party and pursuant to which GHH is authorized to use any
Intellectual Property owned by any third party, excluding “off the shelf” or
other software at a cost not exceeding $10,000 and widely available through
regular commercial distribution channels on standard terms and conditions and
third-party software distributed by GHH in the ordinary course of business
(“Third Party Intellectual Property”).
 
(d) Except as set forth on Schedule 2.18(d) of the GHH Disclosure Schedule, GHH
is not in breach of any license, sublicense or other agreement relating to GHH
Intellectual Property or Third Party Intellectual Property rights, which breach
could reasonably be expected to result in a Material Adverse Effect.  Neither
the execution, delivery or performance of this Agreement or any ancillary
agreement contemplated hereby nor the consummation of the Merger or any of the
transactions contemplated by this Agreement will contravene, conflict with or
result in an infringement or termination of any GHH Intellectual Property,
including any Third Party Intellectual Property.
 
Section 2.19 Minute Books; Stock Record Books.  True and correct copies of GHH’s
minute books have been made available to Premier.  The minute books of GHH
reflect in all material respects all corporate actions of GHH which are required
by law to be passed upon by the Board of Directors or stockholders of GHH.
 

 
 

--------------------------------------------------------------------------------

 



Section 2.20 Bank Accounts; Powers of Attorney.  Schedule 2.20 of GHH’s
Disclosure Schedule hereto sets forth a complete and correct list
showing:  (a) all banks in which GHH maintains a bank account or safe deposit
box (collectively, “Bank Accounts”); and (b) the names of all Persons holding
powers of attorney from GHH, true and correct copies thereof which have been
delivered to the other.
 
Section 2.21 Disclosure.  The representations and warranties by GHH in this
Agreement and the statements contained in the schedules, certificates and other
writings furnished by GHH to the other party pursuant to this Agreement, when
considered as a whole and giving effect to any supplements or amendments thereof
prior to the time of signing on the date hereof, do not and will not contain any
untrue statement of a material fact and do not and will not omit to state any
material fact necessary to make the statements herein, in light of the
circumstances under which they were or shall be made, not misleading.
 
Section 2.22 Disputes with Customers.  Except as set forth on Schedule 2.22 of
the GHH Disclosure Schedule, there are no pending or, to GHH’s knowledge,
threatened disputes between GHH and any of its material vendors, suppliers,
customers or other parties outside of the ordinary course of business or that in
any way relate to the operation of the business of GHH and which can reasonably
be expected to have, individually or in the aggregate,  a Material Adverse
Effect on GHH.
 
Section 2.23 Accounts Receivable.  All accounts receivables of GHH have arisen
from bona fide transactions by GHH in the ordinary course of business and are,
to GHH’s knowledge, deemed collectible by GHH in the ordinary course of business
(without, however, GHH giving any warranty as to any extent of collectability
whatsoever), except to the extent reserved for in the GHH Financial Statements.
Except as set forth on Schedule 2.23 of the GHH Disclosure Schedule, there are
no defenses, claims of disabilities, offsets, refusals to pay or other rights of
offset against any such accounts receivable. Any allowances that GHH has
established specifically for doubtful accounts have been established on a basis
consistent with GHH’s prior practice and credit experience.
 
Section 2.24 Certain Transactions.  Except as set forth on Schedule 2.24 of the
GHH Disclosure Schedule, none of the stockholders, officers, directors or
employees of GHH, nor any member of any such Person’s or stockholder’s family is
presently a party to any transaction with GHH relating to the business of GHH,
including without limitation, any contract, agreement or other arrangement
(i) providing for the furnishing of services by, (ii) providing for the rental
of real or Personal property from, or (iii) otherwise requiring payments (other
than for services as officers, directors or employees of GHH), to any such
Person or any corporation, partnership, trust or other entity in which any such
Person has a substantial interest as a stockholder, officer, director, trustee
or partner.
 
Section 2.25 Brokers or Finders.  GHH represents, as to itself, and its
affiliates, that no agent, broker, investment banker, financial advisor or other
firm or Person is or will be entitled to any brokers’ or finder’s fee or any
other commission or similar fee in connection with any of the transactions
contemplated by this Agreement.  GHH agrees to indemnify and hold Premier,
 

 
 

--------------------------------------------------------------------------------

 

 including its officers, directors, agents or representatives, harmless from and
against any and all claims, liabilities or obligations with respect to any other
fees, commissions or expenses asserted by any Person on the basis of any act or
statement alleged to have made by such parties or their affiliates.
 
Section 2.26 Exclusivity of Representations.  Except for the representations and
warranties contained in this Agreement, neither GHH nor any other Person makes
any other express or implied representation or warranty with respect to GHH, its
subsidiaries, their respective businesses, or the transactions contemplated by
this Agreement, and GHH disclaims any other representations or warranties,
whether made by GHH or any of affiliates, officers, directors, employees, agents
or representatives.  Except for the representations and warranties contained in
this Agreement, Premier and Merger Sub hereby disclaim all liability and
responsibility for any representation, warranty, projection, forecast, statement
or information made, communicated, or furnished (orally or in writing) to
Premier or Merger Sub, or their respective affiliates or representatives
(including any information, projection or advice that may have been or may be
provided to Premier or Merger Sub or their respective affiliates by any
director, officer, employee, agent, consultant or representative of GHH or any
of its affiliates).
 
 
ARTICLE III
 
 
REPRESENTATIONS AND WARRANTIES OF PREMIER AND MERGER SUB
 
Except as set forth on the Schedule delivered by Premier to GHH in connection
with the execution and delivery of this Agreement (the “Premier Disclosure
Schedule”), Premier and Merger Sub hereby represent and warrant to GHH as
follows:
Section 3.1 Organization; Qualification.  Premier and Merger Sub are each a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and the State of Nevada, respectively, and have the
necessary power and authority required for them to own their properties and
assets and to carry on their business as it is now being conducted.  Premier is
duly qualified to do business and is in good standing in each jurisdiction in
which the ownership of its properties or the conduct of its business requires
such qualification, except for jurisdictions in which the failure to be so
qualified or in good standing would not, individually or in the aggregate, be
reasonably likely to have a Material Adverse Effect on Premier or otherwise
prevent Premier from performing its obligations hereunder.
 
Section 3.2 Capital Stock.
 
(a) Schedule 3.2(a) of the Premier Disclosure Schedule sets forth, both as of
the date hereof and as proposed as of immediately after the Closing: (i) the
number of authorized shares of each class or series of capital stock of Premier;
(ii) the number of shares of each class or series of capital stock of Premier
which are issued and outstanding (and if convertible into securities of Premier,
into how many of such securities each such share of capital stock is convertible
into); (iii) the number of shares of each class or series of capital stock which
are held in the treasury of Premier; (iv) the number of shares of each class or
series of capital stock of Premier which are reserved for issuance (except for
shares reserved for issuance under stock option plans or other benefit plans),
indicating each specific reservation; and (v) the number of
 

 
 

--------------------------------------------------------------------------------

 

 shares of each class or series of capital stock of such Premier which are
subject to stock options or other rights to purchase or receive capital stock
granted under Premier’s stock option plan or other stock based employee or
non-employee director benefit plans, indicating the name of the plan, the date
of grant, the number of shares and the exercise price thereof.  Except as set
forth on Schedule 3.2(a) of the Premier Disclosure Schedule, there are no unpaid
dividends or unpaid distributions on any shares of capital stock.
 
(b) All the outstanding shares of capital stock of Premier are duly authorized,
validly issued, fully paid and non-assessable and issued in material compliance
with all applicable U.S. state and federal securities laws. Except as set forth
in Schedule 3.2(b) of the Premier Disclosure Schedule, as of the date of this
Agreement (i) there are no authorized or outstanding options, warrants, calls,
preemptive rights, subscriptions or other rights, agreements, arrangements or
commitments of any character relating to the issued or unissued capital stock of
Premier or any of its Subsidiaries, obligating Premier or any of its
Subsidiaries to issue, transfer or sell or cause to be issued, transferred or
sold any shares of capital stock or other equity interest in Premier or any of
its Subsidiaries or securities convertible into or exchangeable for such shares
or equity interests, or obligating Premier or any of its Subsidiaries to grant,
extend or enter into any such option, warrant, call, subscription or other
right, agreement, arrangement or commitment, (ii) there are no outstanding
contractual obligations of Premier or any of its Subsidiaries to repurchase,
redeem or otherwise acquire any shares of capital stock of Premier or any
Subsidiary of Premier or to provide funds to make any investment (in the form of
a loan, capital contribution or otherwise) in any Subsidiary of Premier or other
entity, and (iii) there are no shareholder agreements, voting trusts or other
agreements to which Premier is a party or to which it is bound relating to the
transferability, voting or registration of any shares of the capital stock of
Premier.
 
(c) Premier, in all material respects, is not in violation of, nor has it
violated, any federal or state securities laws in connection with any
transaction relating to Premier, including without limitation, the acquisition
of any stock, business or assets of any third party or the issuance of any
capital stock of Premier.
 
(d) The Merger Shares, when issued and delivered in accordance with the terms
hereof, will be duly authorized, validly issued, fully-paid, and non
assessable.  The Merger Shares, immediately following the Effective Time, will
represent, in the aggregate, forty (40%) percent of the outstanding Common Stock
on a fully diluted basis including the Merger Shares, subject to adjustment
resulting from the conversion of the GHH Convertible Note and GHH Closing Debt
as provided herein, and excluding options and warrants, of Premier on the
Closing Date.  The Merger Shares, when issued and delivered in accordance with
the Merger Agreement, will be duly authorized, validly issued, fully-paid, and
non assessable, and will have rights and preferences senior to, or pari passu
with, all capital stock of Premier, including, without limitation, rights set
forth in the Premier certificate of incorporation.
 
Section 3.3 Corporate Authority; No Violation.
 
(a) Premier and Merger Sub have the corporate power and authority to enter into
this Agreement and the Escrow Agreement and to carry out their obligations
hereunder and
 

 
 

--------------------------------------------------------------------------------

 

 thereunder.  The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby have been duly and validly authorized by
the Board of Directors of each of Premier and Merger Sub and, except for the
filing of the Certificate of Merger, no other corporate proceedings on the part
of Premier or Merger Sub are necessary to authorize the consummation of the
transactions contemplated hereby.  This Agreement has been duly and validly
executed and delivered by each of Premier and Merger Sub and, assuming this
Agreement constitutes a valid and binding agreement of GHH, constitutes a valid
and binding agreement of each of Premier and Merger Sub, enforceable against
Premier and Merger Sub in accordance with its terms, except as enforceability
thereof may be limited by (i) bankruptcy laws and other similar laws affecting
creditors’ rights generally or (ii) general principles of equity.
 
(b) Except as set forth in Schedule 3.3(b) of the Premier Disclosure Schedule or
as may be required under the Securities Act, and the rules and regulations
promulgated thereunder and by the OTCBB and FINRA, state securities or blue sky
laws, and the rules and the filing of the Certificate of Merger, none of the
execution, delivery or performance of this Agreement by Premier, the
consummation by Premier of the transactions contemplated hereby or compliance by
Premier with any of the provisions hereof will (i) conflict with or result in
any breach of any provision of the certificate of incorporation or bylaws of
Premier or any of its Subsidiaries, (ii) require any filing with, or permit,
authorization, consent or approval of, any Governmental Entity, (iii) result in
a violation or breach of, or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, amendment,
cancellation or acceleration) under, any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, lease, license, contract, agreement or
other instrument or obligation to which Premier or any of its Subsidiaries is a
party or by which any of them or any of their properties or assets may be bound,
or (iv) violate any Law applicable to Premier, or any of its properties or
assets, excluding from the foregoing clauses (ii), (iii) and (iv) such filings,
permits, authorizations, consents, approvals, violations, breaches or defaults
which are not, individually or in the aggregate, reasonably likely to have a
Material Adverse Effect on Premier or prevent or delay the consummation of the
transactions contemplated hereby.
 
Section 3.4 Reports and Financial Statements.  The financial statements of
Premier (the “Premier Financial Statements”), available through its public
filings, have been prepared on a consistent basis and present fairly in all
material respects the financial position, results of operations and changes in
cash flow of Premier as of such dates and for the periods then ended.
 
Section 3.5 Tax Matters.  Except as set forth in Schedule 3.5 of the Premier
Disclosure Schedule:
 
(a) Premier has not acquired and will not acquire any shares of GHH Stock, for
consideration other than Premier stock, in contemplation of the Merger or during
the Pre-Merger Period.  No corporation that is related to Premier within the
meaning of Treas. Reg. Section 1.368-1(e)(4) (a “Premier Affiliate”) and no
partnership in which Premier or a Premier Affiliate is a partner has acquired or
will acquire, directly or through any transaction, agreement or arrangement with
any other person, shares of GHH Stock, for consideration other than Premier
stock, in contemplation of the Merger or during the Pre-Merger Period.
 

 
 

--------------------------------------------------------------------------------

 



(b) Premier does not own, directly or indirectly, any GHH Stock.
 
(c) Premier has no plan or intention to cause or permit Merger Sub, following
the Merger, to issue any equity interest to any Person other than
Premier.  There are not outstanding any warrants, options, convertible
securities, or any other type of right pursuant to which any Person other than
Premier could acquire any equity interest in Merger Sub.
 
(d) The Merger is being undertaken for valid business purposes and not for the
purpose of tax avoidance, and the terms of the Merger are the product of
arms’-length negotiations.
 
Section 3.6 No Default; Compliance with Applicable Laws.  Except as set forth in
Schedule 3.6 of the Premier Disclosure Schedule, the ownership and operation of
the business of Premier is not in conflict with, or in default or violation of,
any term, condition or provision of (i) its certificate of incorporation or
bylaws, (ii) any material contracts to which Premier is a party or (iii) to its
knowledge, any federal, state, local or foreign statute, Law, concession, grant,
franchise, Permit or other governmental authorization or approval applicable to
Premier, excluding from the foregoing clauses (ii) and (iii), defaults or
violations which would not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect on Premier.
 
Section 3.7 Litigation.  Except as set forth in Schedule 3.7 of the Premier
Disclosure Schedule, there is no suit, claim, action, proceeding or
investigation pending or, to Premier’s knowledge, threatened against Premier or
any of its assets or properties, (ii) Premier is not subject to any outstanding
order, writ, injunction or decree, and (iii) there is no action, suit,
proceeding or investigation pending or, to Premier’s knowledge, threatened
against any current or former officer, director, employee, consultant,
contractor or agent of Premier (in his or her capacity as such) which gives rise
or could reasonably be expected to give rise to a claim for contribution or
indemnification against Premier, excluding from the foregoing clauses anything
which is not, individually or in the aggregate, reasonably likely to have a
Material Adverse Effect on Premier.
 
Section 3.8 Permits.  Premier holds, and has at all times held, all Permits
necessary for the lawful conduct of its business, except for such Permits the
absence of which would not reasonably be expected to have a Material Adverse
Effect on Premier.  Premier is in material compliance with the terms of
Premier’s Permits.  No investigation or review by any Governmental Entity in
respect of Premier is pending or, to Premier’s knowledge, threatened, nor has
Premier received notice from any Governmental Entity of its intention to conduct
the same.
 
Section 3.9 Title and Related Matters.  Except as set forth on Schedule 3.9 of
the Premier Disclosure Schedule, Premier has good, marketable and valid title
to, or a valid and enforceable leasehold or contractual interest in, all of the
properties and assets reflected in the latest balance sheet included in the
Premier Financial Statements, or acquired after the date thereof (except for
properties or assets sold or otherwise disposed of since the date thereof in the
 

 
 

--------------------------------------------------------------------------------

 

 ordinary course of business), free and clear of all Liens, other than statutory
Liens securing payments not yet due or delinquent or the validity of which is
being contested in good faith by appropriate proceedings, and such imperfections
or irregularities in title that do not materially and adversely affect the
current use of the properties or assets subject thereto or affected thereby,
affect the ability to convey title thereto or otherwise materially impair the
business operations currently conducted at such properties.
 
Section 3.10 Intellectual Property.
 
(a) Premier’s Intellectual Property constitutes all of the Intellectual Property
necessary to enable Premier to conduct its business as such business is
currently being conducted.  To its knowledge, Premier owns and has good and
marketable title to, or possesses legally enforceable rights to use, all
Intellectual Property used in the business of Premier as currently conducted,
free and clear of all liens, claims or encumbrances.  No current or former
officer, director, stockholder, employee, consultant, independent contractor or
third party has asserted any right, claim or interest in or with respect to any
Intellectual Property of Premier and, to the knowledge of Premier, there is no
reasonable basis for any such claim.  To Premier’s knowledge, there is no
unauthorized use, disclosure or misappropriation of any Premier Intellectual
Property by any employee or, to Premier’s knowledge, former employee of Premier
or, to Premier’s knowledge, by any other third party.  There are no royalties,
fees or other payments payable by Premier to any third Person under any written
or oral contract or understanding by reason of the ownership, use, sale or
disposition of Premier Intellectual Property.
 
(b) Other than in respect of agreements with Premier’s officers and directors,
Premier has not entered into any agreement to indemnify any other Person against
any charge of infringement of any Intellectual Property, other than
indemnification provisions contained in standard sales or agreements to end
users arising in the ordinary course of business.
 
(c) Premier is not in breach of any license, sublicense or other agreement
relating to Premier Intellectual Property or Third Party Intellectual Property
rights, which breach could reasonably be expected to result in a Material
Adverse Effect.  To Premier’s knowledge, neither the execution, delivery or
performance of this Agreement or any ancillary agreement contemplated hereby nor
the consummation of the Merger or any of the transactions contemplated by this
Agreement will contravene, conflict with or result in an infringement or
termination of any Premier Intellectual Property, including any Third Party
Intellectual Property.
 
(d) No product liability claims have been communicated in writing to or, to
Premier’s knowledge, threatened against Premier.
 
(e) Premier is not subject to any proceeding or outstanding decree, order,
judgment, or stipulation restricting in any manner the use, transfer, or
licensing thereof by Premier, or which may affect the validity, use or
enforceability of such Premier Intellectual Property.
 
Section 3.11 No Undisclosed Liabilities.  Except as set forth on Schedule 3.11
of the
 

 
 

--------------------------------------------------------------------------------

 

 Premier Disclosure Schedule or those liabilities and obligations incurred in
the ordinary course of business, as of the date of his Agreement, Premier has
paid or satisfied, and does not have any liabilities or obligations of any
nature whether or not required to be set forth on a balance sheet of Premier
under GAAP, whether or not accrued, contingent or otherwise, and there is no
existing condition, situation or set of circumstances which would be reasonably
expected to result in such a liability or obligation.
 
Section 3.12 Absence of Certain Changes or Events. Except as set forth in
Schedule 3.12 of the Premier Disclosure Schedule, since December 31, 2010 (i)
the business of Premier has been conducted in all material respects in the
ordinary course, and (ii) there has not been:
 
(a) a Material Adverse Effect on Premier;
 
(b) any declaration, setting aside or payment of any dividend or other
distribution in respect of any shares of capital stock of Premier, or any
repurchase, redemption or other acquisition by Premier of any Premier
securities;
 
(c) any adoption, entering into, amendment, alteration or termination of
(partially or completely) any Benefit Plan or Employee Arrangement except as
contemplated by this Agreement or to the extent required by applicable law;
 
(d) any amendment of the certificate of incorporation or bylaws of Premier;
 
(e) any issuance, or authorization for issuance, of any equity securities of
Premier or any option to purchase or otherwise acquire any equity securities of
Premier; or
 
(f) any resignation or termination of employment of any officer, key consultant
or employee of a Premier.
 
Section 3.13 Disclosure.  The representations and warranties by Premier and
Merger Sub in this Agreement and the statements contained in the schedules,
certificates and other writings furnished by Premier to the other party pursuant
to this Agreement, when considered as a whole and giving effect to any
supplements or amendments thereof prior to the time of signing on the date
hereof, do not and will not contain any untrue statement of a material fact and
do not and will not omit to state any material fact necessary to make the
statements herein, in light of the circumstances under which they were or shall
be made, not misleading; it being understood that as used in this Section 3.13
“material” means material to Premier and its Subsidiaries, taken as a
whole.  The term “material” as used above does not apply to any representation
or covenant herein which is already qualified as to materiality.
 
Section 3.14 Broker or Finders.  Other than Maxim Group, LLC, pursuant to an
agreement between Maxim and Premier dated November 7, 2011, Premier represents,
as to itself and its affiliates, that no agent, broker, investment banker,
financial advisor or other firm or Person is or will be entitled to any brokers’
or finder’s fee or any other commission or similar fee in connection with any of
the transactions contemplated by this Agreement.  Premier agrees to indemnify
and hold GHH, including its officers, directors, agents or representatives,
harmless
 

 
 

--------------------------------------------------------------------------------

 

 from and against any and all claims, liabilities or obligations with respect to
any other fees, commissions or expenses asserted by any Person on the basis of
any act or statement alleged to have been made by such party or its affiliates.
 
Section 3.15 No Prior Activities.  Except for obligations incurred in connection
with its incorporation or organization or the negotiation and consummation of
this Agreement and the transactions contemplated hereby, Premier and Merger Sub
represents and warrant that Merger Sub has neither incurred any obligation or
liability nor engaged in any business or activity of any type or kind whatsoever
or entered into any agreement or arrangement with any Person.
 
Section 3.16 Exclusivity of Representations.  Except for the representations and
warranties contained in this Agreement, neither Premier, Merger Sub, nor any
other Person makes any other express or implied representation or warranty with
respect to either of Premier or Merger Sub, its subsidiaries, their respective
businesses, or the transactions contemplated by this Agreement, and each of
Premier and Merger Sub disclaims any other representations or warranties,
whether made by Premier and Merger Sub or any of affiliates, officers,
directors, employees, agents or representatives.  Except for the representations
and warranties contained in this Agreement, Premier hereby disclaims all
liability and responsibility for any representation, warranty, projection,
forecast, statement or information made, communicated, or furnished (orally or
in writing) to GHH, or its affiliates or representatives (including any
information, projection or advice that may have been or may be provided to GHH
or its affiliates by any director, officer, employee, agent, consultant or
representative of Premier or Merger Sub or any affiliates.
 
 
ARTICLE IV
 
 
ADDITIONAL AGREEMENTS
 
Section 4.1 Public Announcements.  Each of Premier, Merger Sub and GHH will
consult with one another before issuing any press release or otherwise making
any public statements in respect of the transactions contemplated by this
Agreement, including the Merger, and shall not issue any such press release or
make any such public statement prior to such consultation, except as may be
required by applicable law, as determined by Premier, Merger Sub or GHH, as the
case may be, a copy of which shall be sent simultaneously to the other parties
upon such release; provided, further, that each party will use its best efforts
to provide the other party with a draft of any such public statement with
sufficient time for the receiving party to review and, if appropriate, comment
on such statement.
 
Section 4.2 Registration of Shares.
 
(a) On or about the time of execution of this Agreement, Premier and GHH will
file with the Securities and Exchange Commission (“SEC”) a registration
statement on Form S-4 (the “Registration Statement”) with respect to the
transactions contemplated hereby and the registration of the Merger
Shares.  Each of the parties agrees to use its best efforts to ensure that the
Registration Statement will be declared effective by the SEC as soon as
practicable following the date hereof.  Each party covenants and agrees that it
will cooperate with one another and
 

 
 

--------------------------------------------------------------------------------

 

 provide such information as is reasonably required to prepare and file the
Registration Statement, and take such actions as are reasonably necessary and
required to register the Merger Shares and as are more specifically set forth in
the Registration Statement and/or may be required by the SEC in conjunction
therewith.
 
(b) If at any time prior to the Effective Time any event or circumstance
relating to a party, or its respective directors or officers, is discovered
which is required to be set forth in an amendment or supplement to the
Registration Statement, such party shall promptly inform the other party.  All
documents that each party is responsible for filing with the SEC in connection
with the transactions contemplated hereby will comply as to form and substance
in all material respects with the applicable requirements of the Securities Act
and the Exchange Act.
 
(c) Each party will advise the other, promptly after it receives notice thereof,
of any correspondence, comment or request by the SEC for an amendment to the
Registration Statement.
 
(d) Each party covenants and agrees to cooperate with the other in the
preparation and filing of the Registration Statement and will promptly provide
all available financial and other information reasonably requested by the other
party for inclusion in the Registration Statement and that such information
shall be complete and accurate in all material respects.
 
Section 4.3 Taxes.  Premier will not, prior to the Closing, merge Merger Sub
with and into another corporation (other than Premier), sell or otherwise
dispose of any of the stock of Merger Sub (other than to Premier), or cause or
permit Merger Sub to issue any equity interest to any Person other than
Premier.  Except for dispositions made in the ordinary course of business or
transfers described in Section 368(a)(2)(C) of the Code, Premier will not, prior
to the Closing, cause or permit Merger Sub or any transferee described in
Section 368(a)(2)(C) of the Code to sell or otherwise dispose of any of the
assets of GHH acquired in the Merger (other than to Premier).  Following the
Merger, one or more members of Premier’s qualified group as defined in Treas.
Reg. Section 1.368-1(d)(4)(ii) will either continue the historic business of GHH
or use a significant portion of GHH’s historic business assets in a business.
 
Section 4.4 Operation of GHH Business in Ordinary Course, Etc.  On or prior to
the Closing Date, unless this Agreement is terminated in accordance with Article
9 hereof, GHH will not, without the prior written consent of Premier and Merger
Sub:
 
(a) Engage in any transaction outside the ordinary course of business;
 
(b) Purchase any assets other than reasonable items of inventory;
 
(c) Sell or encumber or otherwise dispose of any assets except in the ordinary
course;
 
(d) Incur debts or make financial commitments outside the ordinary course of
business;

 
 

--------------------------------------------------------------------------------

 

 
(e) Hire any overhead-based employee for a period continuing after the Closing
Date;
 
(f) Make any change to any employee benefits or benefits program;
 
(g) Enter into or conduct any discussions with any other prospective purchaser
of the stock, assets or business of GHH, and will promptly notify Premier and
Merger Sub in the event any such discussions or conduct take place;
 
(h) Enter into any transaction which would render it impossible or uneconomical
to consummate the transactions contemplated by this Agreement; or
 
(i) Take any action which would violate a representation, warranty or covenant
of GHH (including its Subsidiaries) under this Agreement.
 
In addition, GHH will: (I) promptly notify Premier and Merger Sub of any
material changes to the GHH business; and (II) use its best efforts to preserve
intact GHH’s business organization and business relationships with its
employees, customers, suppliers and others.
Section 4.5 Conduct of Premier Prior to Closing.  On or prior to the Closing
Date, unless this Agreement is terminated in accordance with Article 9 hereof,
Premier will not, without the prior written consent of GHH:
 
(a) amend its Certificate of Incorporation or bylaws;
 
(b) split, combine or reclassify its outstanding capital stock;
 
(c) declare or pay any dividend or other distribution on its capital stock;
materially decrease its working capital;
 
(d) increase the salaries or other compensation payable to any employee, or take
any action, or fail to take any reasonable action within its control, which
would result in a Material Adverse Effect.
 
Section 4.6 Consents.  GHH shall use its best efforts following the execution of
this Agreement to assist Premier and Merger Sub in obtaining any and all third
party consents (the “Third Party Consents”) required for the consummation of the
transactions contemplated hereby (such consents not to be conditioned on any
increased payment or consideration, reduced term, parent company guaranty, or
other change of lease terms) in form and substance reasonably satisfactory to
Premier, Merger Sub and their counsel.
 
Section 4.7 Conversion of Preferred Shares.  As of Closing, there shall be no
issued and outstanding GHH Preferred Shares.
 
Section 4.8 Due Diligence Requirement.  Premier and Merger Sub shall have the
right of access to inspect the GHH business, assets and all real estate upon
which the same are located.
 

 
 

--------------------------------------------------------------------------------

 

 Such inspection rights shall include, without limitation, the right to review
all books and records, contracts, accounts, agreements, assets, financial
information, and other documents or information requested by Premier or Merger
Sub in connection with its due diligence, and GHH hereby agrees to make all such
documents and information available to Premier and Merger Sub for such purposes
and such other inspections as each may request.  GHH shall cooperate in making
its senior personnel available to Premier and Merger Sub and its representatives
at all reasonable times and shall make copies of such materials as Premier or
Merger Sub may request.  GHH will deliver or cause to be delivered to Premier
and Merger Sub such additional instruments, documents, and certificates as they
may reasonably request for the purpose of (i) completing all of their due
diligence, (ii) verifying the information set forth in this Agreement or on any
GHH Disclosure Schedule attached hereto, and (iii) consummating or evidencing
the transactions contemplated by this Agreement.  Without limiting the
information to which Premier and Merger Sub will be entitled hereunder, it is
understood and agreed that GHH will provide to Premier and Merger Sub complete
and accurate audited financial statements of GHH prepared in accordance with
GAAP and which are satisfactory to Premier, Merger Sub and their accountants and
counsel.
 
Section 4.9 Additional Documents and Further Assurances.  At, and from time to
time after, the date of this Agreement, at the request of Premier but without
further consideration, GHH shall execute and deliver such other instruments of
conveyance, assignment, transfer, and delivery and take such other action as
Premier reasonably may request in order to more effectively convey, transfer,
assign and deliver to the Surviving Corporation, and to place the Surviving
Corporation in possession and control of, any of the rights, properties, assets
and business intended to be sold, conveyed, transferred, assigned and delivered
hereunder, or to assist in the collection or reduction to possession of any and
all of such rights, properties, and assets or to enable the Surviving
Corporation to exercise and enjoy all rights and benefits of GHH with respect
thereto.
 
Section 4.10 Notification of Certain Matters.  Each party shall give prompt
notice to the other party, of (a) the occurrence or nonoccurrence of any event
the occurrence or nonoccurrence of which would be likely to cause any
representation or warranty of such party contained in this Agreement to be
untrue or inaccurate in any material respect at or prior to the Effective Time,
(b) any material failure of GHH, Premier or Merger Sub, as the case may be, to
comply with or satisfy any covenant, condition or agreement to be complied with
or satisfied by it hereunder, (c) any notice or other communication from any
third party alleging that the consent of such third party is or may be required
in connection with the transactions contemplated by this Agreement, or (d) any
facts or circumstances that could reasonably be expected to result in a Material
Adverse Effect; provided, however, that the delivery of any notice pursuant to
this Section 4.10 shall not cure such breach or non-compliance or limit or
otherwise affect the rights, obligations or remedies available hereunder to the
party receiving such notice.
 

 
 

--------------------------------------------------------------------------------

 



 
ARTICLE V
 
 
CONDITIONS TO OBLIGATIONS OF PREMIER AND MERGER SUB
 
The obligation of each of Premier and Merger Sub to consummate the transactions
contemplated by this Agreement is subject to the satisfaction, at or prior to
Closing, of each of the following conditions, any one or more of which may be
waived at the sole option of Premier or Merger Sub:
 
Section 5.1   Representations and Warranties.  The representations and
warranties of GHH contained in this Agreement shall be true and correct in all
material respects when initially made and as of the Closing Date, and the GHH
Disclosure Schedule will be updated as necessary prior to the Closing and
provided to Premier for review not less than three (3) business days prior to
the Closing.
 
Section 5.2   Covenants.  GHH shall have performed and complied in all material
respects with all covenants required by this Agreement to be performed and
complied with by GHH on or prior to the Closing Date including, without
limitation, obtaining the requisite GHH Stockholder Approval.
 
Section 5.3   Proceedings.  No action, proceeding or order by any court or other
governmental agency or body shall have been instituted, threatened whether
orally or in writing, or entered concerning GHH or its business or restraining
any of the transactions contemplated in this Agreement.
 
Section 5.4    No Material Adverse Effect.  No material adverse change in the
results of operations, assets, properties, financial condition, business or
prospects of GHH shall have occurred, and GHH shall not have suffered any
material loss or damages to any of its properties or assets, whether or not
covered by insurance and whether or not such change shall have been caused by
the deliberate act or omission of GHH, since September 30, 2011, which change,
loss or damage materially affects or impairs the ability of GHH to conduct its
business.
 
Section 5.5   Government Approvals and Required Consents.  All necessary
consents of any filings with any Governmental Authority or other Person required
to be made or obtained by GHH relating to the consummation of the transactions
contemplated in this Agreement shall have been obtained and made and no action
or proceeding shall have been instituted or threatened which could materially
affect, restrain or prohibit any of the transactions contemplated in this
Agreement.
 
Section 5.6  No Outstanding Accounts Payable, Etc.  Except as set forth on
Schedule 5.6, as of the Closing Date, GHH shall have no (a) accounts payable
that are outstanding for more than sixty (60) days other than GHH Closing Debt;
or (b) debts, liabilities or obligations, contingent or otherwise, except as
incurred in the normal course of business and disclosed, in writing, to Premier
prior to Closing.
 

 
 

--------------------------------------------------------------------------------

 



Section 5.7   Dissenting Shares.  Demands for appraisal under Nevada Law shall
not have been made for more than two (2%) percent of the shares of GHH Common
Stock outstanding on the date of the GHH Stockholders’ meeting to be held in
connection with the approval of the transactions contemplated hereby.
 
Section 5.8   Termination of Employment Agreements.   As of the Closing Date,
each of the employment agreements between GHH and John Galt, Russ Earnshaw,
Brian Stevens, Rob Davis, David Lautner and Carlos Carillo, respectively, shall
be terminated and replaced with employment agreements with Premier, and each of
the named employees shall execute a release, in a form satisfactory to Premier
and its counsel, with respect to any claims he may have against GHH.  In
addition, the employment agreements between GHH and Chris Ursitti, Billy Jones,
and any other GHH employee not listed in the preceding sentence, shall be
terminated prior to Closing.
 


Section 5.9    Closing Deliveries.  Each of Premier and Merger Sub shall have
received all schedules, documents, certificates, instruments, assignments and
agreements referred to in Article 7, duly executed and delivered in form
reasonably satisfactory to Premier and Merger Sub.
 
Section 5.10   Other Documents.  Each of Premier and Merger Sub shall have
received all such other certificates, instruments or documents that are
reasonably required by Premier and Merger Sub or their counsel in order to
consummate the transactions contemplated in this Agreement.
 
 
ARTICLE VI
 
 
CONDITIONS TO OBLIGATIONS OF GHH
 
The obligation of GHH to consummate the transactions contemplated by this
Agreement is subject to the satisfaction, at or prior to Closing, of each of the
following conditions, any one or more of which may be waived at the sole option
of GHH:
 
Section 6.1    Representations and Warranties.  The representations and
warranties of Premier and Merger Sub contained in this Agreement shall be true
and correct in all material respects when initially made and as of the Closing
Date.
 
Section 6.2   Covenants.  Each of Premier and Merger Sub shall have performed
and complied in all material respects with all covenants required by this
Agreement to be performed and complied with by Premier and Merger Sub on or
prior to the Closing Date.
 
Section 6.3   Proceedings.  No action, proceeding or order by any court or other
governmental agency or body shall have been instituted, threatened whether
orally or in writing, or entered concerning either Premier or Merger Sub, or its
business or restraining any of the transactions contemplated by this Agreement.
 

 
 

--------------------------------------------------------------------------------

 



Section 6.4    Government Approvals and Required Consents.  All necessary
consents of and filings with any Governmental Authority or other Person required
to be made or obtained by Premier or Merger Sub relating to the consummation of
the transactions contemplated in this Agreement shall have been obtained or made
and no action or proceeding shall have been instituted or threatened which could
materially affect, restrain or prohibit any of the transactions contemplated by
this Agreement.
 
Section 6.5   Closing Deliveries.  GHH shall have received all schedules,
documents, certificates, instruments, assignments and agreements referred to in
Article 7 hereof, duly executed and delivered in form reasonably satisfactory to
GHH .
 
Section 6.6    Other Documents.  GHH shall have received all such other
certificates, instruments or documents that are reasonably requested by GHH or
its counsel in order to consummate the transactions contemplated herein.
 
 
ARTICLE VII
 
 
CLOSING DELIVERIES OF THE PARTIES
 


Section 7.1   GHH Deliveries.  At or prior to the Closing Date, GHH shall
deliver to Premier and/or Merger Sub the following, all of which shall be in a
form reasonably satisfactory to Premier and/or Merger Sub:
 
(a)           a copy of resolutions of the Board of Directors of GHH authorizing
the execution, delivery and performance of this Agreement and the transactions
contemplated in this Agreement to which GHH is a party, and all related
documents and agreements, each certified by the Secretary of GHH as being true
and correct copies of the originals thereof subject to no modifications or
amendments;


(b) evidence of the approval of GHH’s shareholders of the Agreement and the
transactions contemplated hereby;


(c) Articles of Incorporation of GHH and its Subsidiaries certified by the
Secretary of State of Nevada and any other applicable jurisdiction;


(d) Bylaws of GHH and its Subsidiaries certified by the Secretary of GHH and the
Subsidiaries, respectively;


(e) all authorizations, consent, approvals, and Permits referenced in this
Agreement;


(f) a certificate of good standing from the Secretary of State of the State of
Nevada and of comparable authority in other jurisdictions in which GHH and its
Subsidiaries are

 
 

--------------------------------------------------------------------------------

 

incorporated or qualified to do business stating that each is a validly existing
corporation in good standing and has filed all requisite tax returns and timely
paid all taxes due and owing;


(g) the Escrow Agreement, duly executed by GHH and the GHH shareholders who are
a party thereto;


(h) the employment agreements of John Galt, Russ Earnshaw, Brian Stevens, Rob
Davis, David Lautner and Carlos Carillo (each an “Employment Agreement”), duly
executed by the employee named within each respective Employment Agreement;


(i) GHH shall have received an opinion of Tarter, Krinsky & Drogin, LLP, counsel
to GHH, dated the Closing Date, in the form and substance reasonably
satisfactory to Premier, Merger Sub and their counsel, which opinion shall
include, without limitation, a tax opinion to the effect that the merger will
qualify as a reorganization pursuant to Section 368(a) of the Code, unless such
opinion is provided by other counsel satisfactory to Premier; and


(j) such other instruments as shall be necessary or appropriate, as Premier
and/or Merger Sub or their counsel shall reasonably request, to carry out and
effect the purpose and intent of this Agreement and the transactions
contemplated by this Agreement.


Section 7.2    Premier and Merger Sub Deliveries.  At or prior to the Closing
Date, Premier and Merger Sub shall deliver to GHH the following, all of which
shall be in a form reasonably satisfactory to GHH:
 
(a) a copy of resolutions of the Board of Directors of Premier and Merger Sub
authorizing the execution, delivery and performance of this Agreement and the
transactions contemplated by this Agreement to which each of Premier and Merger
Sub is a party, and all related documents and agreements, each certified by the
Secretary of Premier and Merger Sub as being true and correct copies of the
originals thereof subject to no modifications or amendments;
 
(b) the Merger Shares;
 
(c) the Escrow Agreement, duly executed by Premier and Merger Sub;
 
(d) the Employment Agreements, duly executed by Premier or GHH, as the case may
be; and
 
(e)  such other instruments as shall be necessary or appropriate, as GHH or its
counsel shall reasonably request, to carry out and effect the purpose and intent
of this Agreement and the transactions contemplated in this Agreement.
 
 
 
ARTICLE VIII
 
 
SURVIVAL; INDEMNIFICATION
 
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

 
 

--------------------------------------------------------------------------------

 



Section 8.1 Survival of Representations and Warranties.  All of the
representations and warranties of GHH contained in Article II of this Agreement
and the representations and warranties of Premier and the Merger Sub in Article
III of this Agreement shall remain operative and in full force and effect,
regardless of any investigations at any time made by Premier, and shall survive
the Closing until the earlier of (a) the Termination Date (as defined in the
Escrow Agreement) and (b) twenty-four (24) months after the Closing Date, except
as to GHH’s representations and warranties in Sections 2.1 (Organization;
Qualification), 2.2 (Capital Stock), 2.3(a) (Corporate Authority; No Violation),
and 2.13 (Tax Matters) and Premier’s and Merger Sub’s representations and
warranties in Sections 3.1 (Organization; Qualification), 3.2 (Capital Stock),
3.3(a) (Corporate Authority; No Violation), and 3.5 (Tax Matters) which shall
survive for the period of the applicable statutes of
limitations.  Notwithstanding the foregoing, any representation or warranty that
would otherwise terminate in accordance with this Section 8.1 will continue to
survive if a Notice of Claim shall have been timely given under this Agreement
or the Escrow Agreement on or prior to such termination date, until the related
claim for indemnification has been satisfied or otherwise resolved.
 
Section 8.2     Indemnification of Premier and Merger Sub by GHH.  Each of GHH
and the GHH Escrowees (to the extent of their ownership of Escrow Shares) agrees
to, jointly  and severally, indemnify, defend, release and hold each of Premier
and Merger Sub, its affiliates, subsidiaries or related companies, and their
officers, directors, employees, representatives and agents, harmless from and
against any and all damages, losses (including loss of goodwill and damage to
reputation), penalties, interest obligations, tax liabilities and other
liabilities, claims, judgments, causes of action, deficiencies, costs and
expenses (including reasonable attorneys’ fees and other costs) (collectively,
“Claims”), asserted against or incurred or required to be paid by either Premier
or Merger Sub or any other indemnified person on account of or incident or
pursuant to: (a) breach of any representation, warranty, covenant or agreement
made by GHH in this Agreement or in any Contract or document delivered pursuant
to or in connection with this Agreement; (b) the operation of GHH’s business or
the ownership, maintenance, use or operation of GHH’s assets prior to the
Closing; (c) the failure of GHH to comply with applicable bulk transfer laws, to
the extent such failure causes Premier or Merger Sub to be liable for
liabilities of GHH other than the liabilities which Premier or Merger Sub
specifically assumes pursuant to this Agreement; and (d) any and all lawsuits
against GHH or involving any of the assets of GHH which are based on a cause of
action arising before the Closing Date, including without limitation, an action
based on the transactions contemplated by this Agreement.
 
Section 8.3      Indemnification of GHH by Premier and Merger Sub.  Each of
Premier and Merger Sub, jointly and severally, agrees to indemnify, defend,
release and hold GHH and GHH’s officers, directors, employees, representatives
and agents harmless from and against any and all Claims asserted against,
incurred or required to be paid by GHH or any other indemnified person on
account of or incident or pursuant to: (a) breach of any representation,
warranty, covenant or agreement made by Premier or Merger Sub in this Agreement
or in any contract or document delivered pursuant to or in connection with this
Agreement; (b) the business or operations of Premier or Merger Sub before, at or
after the date of this Agreement; and (c) the
 

 
 

--------------------------------------------------------------------------------

 

  ownership, maintenance, use or operation of the assets of Premier or Merger
Sub after the Closing.
 
Section 8.4     Indemnification Procedure.
 
(a) Notice. With respect to any matter for which indemnification is claimed
pursuant to this Article, the indemnified person(s) will notify the indemnifying
party in writing promptly after becoming aware of such matter. A failure or
delay to promptly notify an indemnifying person of a Claim will only relieve
such person of its obligation pursuant to this Article 8 to the extent, if at
all, that such person is prejudiced by reason of such failure or delay.
 
(b) Defense of Claim.  Promptly after receipt of any notice pursuant to Section
8.4(a), the indemnifying person(s) shall defend, contest, settle, compromise or
otherwise protect the indemnified person(s) against any such Claim at its
(their) own cost and expense.  Each indemnified person will have the right, but
not the obligation, to participate, at its own expense, in the defense by
counsel of its own choosing; provided, however, that the indemnifying person
will be entitled to control the defense unless the indemnified person has
relieved the indemnifying person in writing from liability with respect to the
particular matter.  The indemnified person shall reasonably cooperate with the
indemnifying person’s requests, and at the indemnifying person’s expense
(including, but not limited to, indemnifying person’s paying or reimbursing the
indemnified person’s reasonable attorneys’ fees and investigation expenses),
concerning the defense of the Claim.  The indemnifying party shall include the
indemnified party in any settlement discussions.
 
(c) Failure to Defend.  If the indemnifying person does not timely defend,
contest or otherwise protect against a Claim after receipt of the required
notice, the indemnified person will have the right, but not the obligation, to
defend, contest or otherwise protect against the same, make any compromise or
settlement thereof, and recover the entire cost thereof from the indemnifying
person, including, without limitation, reasonable attorneys’ fees, disbursements
and all amounts paid as a result of such suit, action, investigation and Claim.
 
Section 8.5            Limits on Indemnification.
 
(a) In the event that Premier and/or Merger Sub are required to indemnify GHH
hereunder, such indemnification obligation shall be satisfied solely by the
issuance of additional shares of Premier Common Stock, such that the number of
shares of Premier Common Stock multiplied by the Merger Share Value shall equal
the dollar amount of the indemnification obligation; provided that the total
number of shares do not exceed the accrued Merger Shares then held in escrow.
 
(b) In the event that GHH is required to indemnify Premier and/or Merger Sub
hereunder, such indemnification obligation shall be satisfied by the surrender
of unaccrued Merger Shares and/or accrued Merger Shares which would otherwise
have been released to GHH Escrowees pursuant to the Escrow Agreement; provided,
that the number of shares of Premier Common Stock multiplied by the Merger Share
Value shall equal the dollar amount of the indemnification obligation; provided,
however, in the event of fraud, willful malfeasance or
 

 
 

--------------------------------------------------------------------------------

 

 gross negligence by GHH, or any officer, director, representative, affiliate or
Subsidiary, no such limitation on indemnification shall apply.
 
Section 8.6 Costs, Expenses and Legal Fees.  Each party hereto shall bear its
own costs and expenses (including attorneys’ fees) in connection with the
transactions contemplated in this Agreement, except that each party hereto
agrees to pay the costs and expenses (including reasonable attorneys’ fees and
expenses) incurred by the other parties in successfully (i) enforcing any of the
terms of this Agreement or (ii) proving that another party breached any of the
terms of this Agreement.
 
 
 
ARTICLE IX
 
 
TERMINATION OF AGREEMENT
 
Section 9.1      Termination Prior to Closing.  This Agreement and the
transactions contemplated hereby may be terminated (i) at any time prior to the
Closing by mutual agreement of all parties; (ii) by any party hereto if the
Closing of this Agreement shall not have occurred on or before July 31, 2012,
unless such date is mutually extended by the written Agreement of all parties,
and provided that the terminating party is not in material breach of any
representation, warranty, covenant or other agreement contained in this
Agreement; (iii) by Premier or Merger Sub in the event of any material breach of
the representations, warranties or covenants of GHH; (iv) by GHH in the event of
any breach of the representations, warranties or covenants of Premier or Merger
Sub; (v) by Premier or Merger Sub in the event that demands for appraisal under
Nevada Law have been made for more than two (2%) percent of the shares of GHH
Common Stock outstanding on the date of the GHH Stockholders’ meeting, or (vi)
by either Premier or Merger Sub, on the one hand, or GHH on the other, in the
event of the other party’s failure to provide the deliveries set forth in
Article 7 hereof, and provided that the terminating party is not in material
breach of any representation, warranty, covenant or other agreement contained in
this Agreement.  In addition, notwithstanding anything to the contrary, if, at
any time prior to Closing, Premier or Merger Sub shall not be satisfied with the
results of any of the due diligence or other inspections contemplated by this
Agreement, in the sole and absolute discretion, Premier and Merger Sub shall
have the right to terminate this Agreement by notice to GHH.
 
 
ARTICLE X
 
 
MISCELLANEOUS
 
Section 10.1 Entire Agreement; Assignment.
 
(a) This Agreement and the Escrow Agreement (including exhibits and schedules
attached hereto and thereto) constitute the entire agreement among the parties
hereto in respect of the subject matter hereof and supersede all other prior
agreements and understandings, both written and oral, among the parties in
respect of the subject matter hereof.
 
(b) Except as provided for by the transactions contemplated herein and
 

 
 

--------------------------------------------------------------------------------

 

  hereby, neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by operation of Law (including by merger or
consolidation) or otherwise.  Any assignment in violation of the preceding
sentence shall be void.  Subject to the preceding sentence, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective successors and permitted assigns and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
rights, benefits or remedies of any nature whatsoever under or by reason of this
Agreement.
 
Section 10.2 Notices.  All notices, requests, instructions or other documents to
be given under this Agreement shall be in writing and shall be deemed given,
(a) five business days following sending by registered or certified mail,
postage prepaid, (b) when sent if sent by facsimile; provided, however, that the
facsimile is promptly confirmed by telephone confirmation thereof by the
intended recipient, (c) when delivered, if delivered personally to the intended
recipient, and (d) one business day following sending by overnight delivery via
a national courier service, and in each case, addressed to a party at the
following address for such party:
 


if to Premier or Merger Sub,
to:                                                      Premier Alliance Group,
Inc.
45212 Sharon Road, Suite 300
Charlotte, North Carolina 28211
Attn: Mark S. Elliott
Facsimile: (704) 521-8078


 
with copies to:
Ruskin Moscou Faltischek, P.C.

 
East Tower, 15 Floor

 
1425 RXR Plaza

 
Uniondale, NY 11556-1425

 
Attention: Seth I. Rubin, Esq.

 
Facsimile: (516) 663-6891



 
if to GHH:
GreenHouse Holdings, Inc.

5171 Santa Fe Street, Suite 1
San Diego, CA 92109
Attention: John Galt
Facsimile: (949) 315-3827


 
with copies to:
Tarter Krinsky & Drogin, LLP

1350 Broadway
New York, New York 10018
Attention: Peter Campitiello, Esq.
Facsimile: (212) 216-8001


or to such other address or facsimile number as the Person to whom notice is
given may have
 

 
 

--------------------------------------------------------------------------------

 

previously furnished to the other in writing in the manner set forth above.
 
Section 10.3 Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without giving effect to
the choice of law principles thereof; provided, however, that the corporate laws
of the state of a party’s incorporation and/or organization shall govern for
purposes of corporate governance and matters of corporate law.
 
Section 10.4 Expenses.  GHH shall be solely responsible for the legal,
accounting and other fees and expenses incurred by GHH in connection with the
execution of this Agreement and the consummation of the transactions
contemplated hereby.  Premier and Merger Sub shall be solely responsible for the
legal, accounting and other fees and expenses incurred by Premier and Merger Sub
in connection with execution of this Agreement and the consummation of the
transactions contemplated hereby.
 
Section 10.5 Descriptive Headings.  The descriptive headings herein are inserted
for convenience of reference only and are not intended to be part of or to
affect the meaning or interpretation of this Agreement.
 
Section 10.6 Amendment; Waivers.  This Agreement may be amended, modified or
supplemented only by an instrument in writing executed by all of the parties
hereto.  Any waiver of any terms and conditions hereof must be in writing, and
signed by the parties hereto.  The waiver of any of the terms and conditions of
this Agreement shall not be construed as a waiver of any other terms and
conditions hereof.
 
Section 10.7 Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.  If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.
 
Section 10.8 Specific Performance.  The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, this being in addition
to any other remedy to which they are entitled at Law or in equity.
 
Section 10.9 Counterparts.  This Agreement may be executed in two or more
counterparts, including via facsimile or other electronic means, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have
 

 
 

--------------------------------------------------------------------------------

 

 been signed by each of the parties and delivered to the other parties.
 
Section 10.10 Further Assurances.  Each party to this Agreement agrees (a) to
furnish upon request to the other party such further information, (b) to execute
and deliver to the other party such other documents and (c) to do such other
acts and things as the other party reasonably requests for the purpose of
carrying out the intent of this Agreement and the documents and instruments
referred to herein.
 
Section 10.11 Costs of Enforcement.  Each party (that is, the GHH, on the one
hand, and Premier and Merger Sub, on the other) shall be responsible for its own
legal fees, costs or expenses incurred in connection with any action, dispute or
proceeding in connection with this Agreement.
 
Section 10.12 Interpretation.
 
(a) The words “hereof,” “herein,” “herewith” and words of similar import shall,
unless otherwise stated, be construed to refer to this Agreement as a whole and
not to any particular provision of this Agreement, and article, section,
paragraph, exhibit, and schedule references are to the articles, sections,
paragraphs, exhibits, and schedules of this Agreement, unless otherwise
specified.  Whenever the words “include,” “includes,” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”  All terms defined in this Agreement shall have the defined
meanings contained herein when used in any certificate or other document made or
delivered pursuant hereto, unless otherwise defined therein.  The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such terms.  Any agreement, instrument, or statute defined or
referred to herein or in any agreement or instrument that is referred to herein
means such agreement, instrument, or statute as from time to time, amended,
qualified or supplemented, including (in the case of agreements and instruments)
by waiver or consent and (in the case of statutes) by succession of comparable
successor statutes and all attachments thereto and instruments incorporated
therein.  References to a Person are also to its permitted successors and
assigns.
 
(b) The phrases “the date of this Agreement,” “the date hereof,” and terms of
similar import, unless the context otherwise requires, shall be deemed to refer
to the date set forth in the opening paragraph of this Agreement.
 
(c) The parties have participated jointly in the negotiation and drafting of
this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
 
Section 10.13 Parties in Interest; No Third Party Beneficiaries.  Except as
otherwise provided herein, the terms and conditions of this Agreement shall
inure to the benefit of the parties hereto and shall be binding upon their
respective heirs, legal representatives, successors and assigns.  Except as
otherwise expressly provided herein, neither this Agreement nor the
 

 
 

--------------------------------------------------------------------------------

 

 transactions contemplated hereby shall be deemed to confer upon any person not
a party hereto any rights or remedies hereunder.
 
Section 10.14 Captions.  The captions in this Agreement are for convenience of
reference only and shall not limit or otherwise affect any of the terms or
provisions hereof.
 
Section 10.15 Gender and Number.  When the context requires, the gender of all
words used herein shall include the masculine, feminine and neuter and the
number of all words shall include singular  and plural.
 






[SIGNATURE PAGE FOLLOWS]





 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed on its behalf as of the date first above written.




PREMIER ALLIANCE GROUP, INC.






By:  /s/ Mark Elliott                                      
Name: Mark Elliott                                      
Title:   CEO / President                              




GHH ACQUISITION COMPANY, INC.






By:   /s/ Mark Elliott                                       
Name:  Mark Elliott                                        
Title:   President                                             




GREENHOUSE HOLDINGS, INC.




By: /s/ John Galt                                             
Name:  John Galt                                            
Title:   CEO / Chairman of the Board           



 
 

--------------------------------------------------------------------------------

 
